UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: April 30 Date of reporting period: May 1, 2014 – July 31, 2014 Item 1.Schedule of Investments. MONONGAHELA ALL CAP VALUE FUND SCHEDULE OF INVESTMENTS JULY 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 85.3% Communications - 2.7% Verizon Communications, Inc. $ Consumer Discretionary - 3.3% Murphy USA, Inc. (a) Consumer Staples - 10.7% Alico, Inc. Campbell Soup Co. ConAgra Foods, Inc. Dr. Pepper Snapple Group, Inc. Energy - 8.8% Apache Corp. Bolt Technology Corp. Chevron Corp. Financials - 5.7% Aegon NV, ADR Susquehanna Bancshares, Inc. Health Care - 10.7% Edwards Lifesciences Corp. (a) Eli Lilly & Co. Hanger, Inc. (a) Osiris Therapeutics, Inc. (a) Teleflex, Inc. Industrials - 9.6% Aegion Corp. (a) CH Robinson Worldwide, Inc. General Electric Co. Triumph Group, Inc. Materials - 8.5% Allegheny Technologies, Inc. Ampco-Pittsburgh Corp. Freeport-McMoRan, Inc. The Mosaic Co. Technology - 22.9% Badger Meter, Inc. Corning, Inc. eBay, Inc. (a) Ebix, Inc. F5 Networks, Inc. (a) II-VI, Inc. (a) International Business Machines Corp. NetScout Systems, Inc. (a) Schmitt Industries, Inc. (a) Utilities - 2.4% National Fuel Gas Co. Total Common Stock (Cost $2,281,159) Money Market Funds - 14.5% Dreyfus Treasury Prime Cash Management, 0.00% (b) (Cost $414,703) Total Investments - 99.8% (Cost $2,695,862)* $ Other Assets & Liabilities, Net – 0.2% Net Assets – 100.0% $ ADR American Depositary Receipt (a) Non-income producing security. (b) Variable rate security. Rate presented is as of July 31, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. The Level 2 value displayed in this table is a Money Market Fund. Refer to the Schedule of Investments for a further breakout of each security by type. There were no transfers among Level 1, Level 2 and Level 3 for the period ended July 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: August 12, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: August 12, 2014 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: August 12, 2014
